DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ringquist (US Patent No. 3,378,062).
Regarding claim 1, Ringquist discloses a heat exchanger apparatus (Fig. 1) comprising:
a first fluid inlet manifold (see annotated figure below) connectable to at least one input stream (flow in pipe 6) to receive a first fluid at a first fluid inlet (pipe 6) of the first fluid inlet manifold, the first fluid having a first temperature (temperature of the fluid in condenser 14);
a second fluid inlet manifold (see annotated figure below) connectable to at least one input stream (flow in pipe 16) to receive a second fluid at a second fluid inlet of the second fluid inlet manifold (pipe 16), the second fluid having a second temperature that is below the first temperature or above the first temperature (temperature of the fluid in evaporator 22, the temperature of the fluid in the evaporator is below the fluid in the condenser);
a second fluid outlet manifold (see annotated figure below);
a first fluid outlet manifold (see annotated figure below);
a plurality of heat exchangers (a pair of heat exchangers 4 and 6 respectively in zones 1 and 2), each of the heat exchangers connected to the first fluid inlet manifold, the first fluid outlet manifold, the second fluid inlet manifold, and the second fluid outlet manifold (heat exchangers 4 and 6 in zone 1; and heat exchangers 4 and 6 in zone 2 are connected to the manifolds, see the annotated figure below) so that the first fluid and the second fluid are passable through the heat exchangers (when the valves are open to the heat exchangers, and pumps 12 and 20 are operating) so that heat is transferred between the first fluid and the second fluid (heat may be transferred between heat exchangers 4 and 6 in the zones) so that the first fluid changes in enthalpy and the second fluid changes in enthalpy as the first fluid and the second fluid pass through the heat exchangers (the heat exchangers exchange heat with or conditioning the air in zones 1 and 2);
the first fluid outlet manifold connectable to at least one first output stream (flow in pipe 10) to output the first fluid after the first fluid has had a change in enthalpy via the plurality of heat exchangers;
the second fluid outlet manifold connectable to at least one second output stream (flow in pipe 18) to output the second fluid after the second fluid has had a change in enthalpy via the plurality of heat exchangers;
wherein:
(a) the first fluid inlet manifold and the first fluid outlet manifold are configured so that the first fluid passes between the first fluid inlet manifold and the first fluid outlet manifold and also through the heat exchangers in a Z-shaped flow pattern or an S-shaped flow pattern and the second fluid inlet manifold and the second fluid outlet manifold are configured so that the second fluid passes between the second fluid inlet manifold and the second fluid outlet manifold and also through the heat exchangers in a C-shaped flow pattern or a U-shaped flow pattern;
(b) the first fluid inlet manifold and the first fluid outlet manifold are configured so that a first portion of the first fluid passes between the first fluid inlet manifold and the first 2 of 9Appl. No. 16/818,195 fluid outlet manifold and also through the heat exchangers in a Z-shaped flow pattern or an S-shaped flow pattern and a second portion of the first fluid passes between the first fluid inlet manifold and the first fluid outlet manifold and also through the heat exchangers in a U- shaped flow pattern or a C-shaped flow pattern;
(c) the second fluid inlet manifold and the second fluid outlet manifold are configured so that a first portion of the second fluid passes between the second fluid inlet manifold and the second fluid outlet manifold and also through the heat exchangers in a Z- shaped flow pattern or an S-shaped flow pattern and a second portion of the second fluid passes between the second fluid inlet manifold and the second fluid outlet manifold and also through the heat exchangers in a U-shaped flow pattern or a C-shaped flow pattern;
(d) the first fluid inlet manifold and the first fluid outlet manifold are configured so that a first portion of the first fluid passes between the first fluid inlet manifold and the first fluid outlet manifold and also through the heat exchangers in a U-shaped flow pattern or a C- shaped flow pattern and a second portion of the first fluid passes between the first fluid inlet manifold and the first fluid outlet manifold and also through the heat exchangers in a U- shaped flow pattern or a C-shaped flow pattern; and/or
(e) the second fluid inlet manifold and the second fluid outlet manifold are configured so that a first portion of the second fluid passes between the second fluid inlet manifold and the second fluid outlet manifold and also through the heat exchangers in a U-shaped flow pattern or a C-shaped flow pattern and a second portion of the second fluid passes between the second fluid inlet manifold and the second fluid outlet manifold and also through the heat exchangers in a U-shaped flow pattern or a C-shaped flow pattern (the “and/or” for configurations a-e listed above is interpreted as the limitation includes a single configuration in a-e or any combinations in a-e, Ringquist satisfies all configurations a-e since both heat exchangers 4, 6 in zones 1 and 2 include shapes S and U-shaped flow patterns shown in the annotated figure below). 

    PNG
    media_image1.png
    877
    909
    media_image1.png
    Greyscale

Regarding claim 2, Ringquist further discloses wherein first fluid inlet manifold and the first fluid outlet manifold are configured so that the first fluid passes between the first fluid inlet manifold and the first fluid outlet manifold and also through the heat exchangers in a Z-shaped flow pattern or an S-shaped flow pattern and the second fluid inlet manifold and the second fluid outlet manifold are configured so that the second fluid passes between the second fluid inlet manifold and the second fluid outlet manifold and also through the heat exchangers in a C-shaped flow pattern or a U-shaped flow pattern (see the S shaped flow for heat exchangers 4 and U shaped for heat exchangers 6).
Regarding claim 3, Ringquist further discloses wherein the first fluid inlet manifold and the first fluid outlet manifold are configured so that the first portion of the first fluid passes between the first fluid inlet manifold and the first fluid outlet manifold and also through the heat exchangers in a Z-shaped flow pattern or an S-shaped flow pattern and the second portion of the first fluid passes between the first fluid inlet manifold and the first fluid outlet manifold and also through the heat exchangers in a U-shaped flow pattern or a C-shaped flow pattern (see the S shaped flow for one heat exchanger 4 and U shaped for another heat exchanger 4).
Regarding claim 4, Ringquist further discloses wherein the second fluid inlet manifold and the second fluid outlet manifold are configured so that the first portion of the second fluid passes between the second fluid inlet manifold and the second fluid outlet manifold and also through the heat exchangers in a Z-shaped flow pattern or an S-shaped flow pattern and the second portion of the second fluid passes between the second fluid inlet manifold and the second fluid outlet manifold and also through the heat exchangers in a U-shaped flow pattern or a C-shaped flow pattern (see the S shaped flow for one heat exchanger 6 and U shaped for another heat exchanger 6).
Regarding claim 5, Ringquist further discloses wherein the first fluid inlet manifold and the first fluid outlet manifold are configured so that the first portion of the first fluid passes between the first fluid inlet manifold and the first fluid outlet manifold and also through the heat exchangers in a Z-shaped flow pattern or an S-shaped flow pattern and the second portion of the first fluid passes between the first fluid inlet manifold and the first fluid outlet manifold and also through the heat exchangers in a U-shaped flow pattern or a C-shaped flow pattern (see the S shaped flow for one heat exchanger 4 and U shaped for another heat exchanger 4).
Regarding claim 19, the “and/or” for operations a-e listed in the claim is interpreted as the limitation includes a single operation in a-e or any combinations in a-e. Ringquist satisfies all operations a-e since both heat exchangers 4, 6 in zones 1 and 2 include shapes Z and U-shaped flow patterns shown in the annotated figure above, when the valves are open to the heat exchangers, and pumps 12 and 20 are operating in the respective cooling/heating loops).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ringquist (US Patent No. 3,378,062) in view of Hoenmann (DE 1778032 A1).
Regarding claim 6, Ringquist fails to disclose wherein the first fluid inlet is positioned at a central portion of the heat exchanger apparatus.
Hoenmann (Fig. 1) discloses wherein the first fluid inlet (supply line 11) is positioned at a central portion of the heat exchanger apparatus (air conditioners 9).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided wherein the first fluid inlet is positioned at a central portion of the heat exchanger apparatus in Ringquist as taught by Hoenmann, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70, so that one may relocate the inlet to fit certain installations. 
Regarding claim 7, Ringquist fails to disclose wherein the second fluid inlet is positioned at a central portion of the heat exchanger apparatus located between a left side of the heat exchanger apparatus and a right side of the heat exchanger apparatus.
Hoenmann (Fig. 1) further discloses wherein the second fluid inlet (supply line 13) is positioned at a central portion of the heat exchanger apparatus located between a left side of the heat exchanger apparatus and a right side of the heat exchanger apparatus (the supply line 13 is at a central location located between left and right sides of air conditioners 9).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided wherein the second fluid inlet is positioned at a central portion of the heat exchanger apparatus located between a left side of the heat exchanger apparatus and a right side of the heat exchanger apparatus in Ringquist as taught by Hoenmann, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70, so that one may relocate the inlet to fit certain installations. 
Regarding claim 8, Ringquist further discloses wherein the second fluid inlet is positioned at a right side or a left side of the heat exchanger apparatus (the pipe 16 is positioned on right side of the heat exchanger apparatus in Fig. 1).
Regarding claim 9, Ringquist further discloses wherein the first fluid outlet manifold has a first fluid outlet (pipe 10) that is connectable to the at least one first output stream (the flow in pipe 10), the first fluid outlet being positioned at a right side or a left side of the heat exchanger apparatus (the pipe 10 is positioned on left side of the heat exchanger apparatus in Fig. 1).
Regarding claim 10, Ringquist further discloses wherein the first fluid outlet manifold has a first fluid outlet (pipe 10) that is connectable to the at least one first output stream (the flow in pipe 10).
Ringquist fails to disclose the first fluid outlet being positioned at a central position of the heat exchanger apparatus between a left side of the heat exchanger apparatus and a right side of the heat exchanger apparatus.
Hoenmann (Fig. 1) further discloses the first fluid outlet (return line 12) being positioned at a central position of the heat exchanger apparatus between a left side of the heat exchanger apparatus and a right side of the heat exchanger apparatus (the return line 12 is at a central location located between left and right sides of air conditioners 9).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the first fluid outlet being positioned at a central position of the heat exchanger apparatus between a left side of the heat exchanger apparatus and a right side of the heat exchanger apparatus in Ringquist as taught by Hoenmann, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70, so that one may relocate the inlet to fit certain installations. 
Regarding claim 11, Ringquist further discloses wherein the second fluid outlet manifold has a second fluid outlet (pipe 18) that is connectable to the at least one second output stream (the flow in pipe 18), the second fluid outlet being positioned at a right side or a left side of the heat exchanger apparatus (the pipe 18 is positioned on right side of the heat exchanger apparatus in Fig. 1).
Regarding claim 12, Ringquist further discloses wherein the second fluid outlet manifold has a second fluid outlet (pipe 18) that is connectable to the at least one second output stream (the flow in pipe 18).
Ringquist fails to disclose the second fluid outlet being positioned at a central position of the heat exchanger apparatus between a left side of the heat exchanger apparatus and a right side of the heat exchanger apparatus.
Hoenmann (Fig. 1) further discloses the second fluid outlet (return line 14) being positioned at a central position of the heat exchanger apparatus between a left side of the heat exchanger apparatus and a right side of the heat exchanger apparatus (the return line 14 is at a central location located between left and right sides of air conditioners 9).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the second fluid outlet being positioned at a central position of the heat exchanger apparatus between a left side of the heat exchanger apparatus and a right side of the heat exchanger apparatus in Ringquist as taught by Hoenmann, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70, so that one may relocate the inlet to fit certain installations.
Regarding claim 13, please see the rejection of claim 10 above.
Regarding claim 14, Ringquist further discloses wherein the first fluid inlet is at a left side of the heat exchanger apparatus or a right side of the heat exchanger apparatus (the pipe 6 is positioned on left side of the heat exchanger apparatus in Fig. 1).
Regarding claim 15, Ringquist further discloses wherein the second fluid inlet is at a left side of the heat exchanger apparatus or a right side of the heat exchanger apparatus (the pipe 16 is positioned on right side of the heat exchanger apparatus in Fig. 1).
Regarding claim 16, Ringquist further discloses wherein the second fluid outlet manifold has a second fluid outlet (pipe 18) that is connectable to the at least one second output stream (the flow in pipe 18), the second fluid outlet being positioned at a right side or a left side of the heat exchanger apparatus (the pipe 18 is positioned on right side of the heat exchanger apparatus in Fig. 1).
Regarding claim 17, please see the rejection of claim 15 above
Regarding claim 18, please see the rejection of claim 12 above.
Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Ringquist fails to disclose limitations in claim 1 (last paragraph on pages 9 and 12 of remarks), note that the “heat exchanger” is a unit of heat exchangers 4 and 6 in each of the zones 1 and 2. Each unit in zones 1 and 2 is connected to first/second inlet/outlet manifold as shown in the annotated figure above. 
Applicant seems to rely upon that the first and second fluids perform heat exchange (change in enthalpy) as both the first and second fluids pass the heat exchangers at the same time (2nd paragraph in page 11, 1st paragraph on page 12 of remarks). However, such feature is not recited in the rejected claim. The claim requires only the first and second fluids are passable through the heat exchangers.
Regarding the argument that coils 4 and 6 do not transfer heat between each other (2nd paragraph in page 11 and last paragraph on page 12 of remarks), Ringquist meets the function as claimed, for example, when the heat exchanger is circulating a first cooling fluid in coil 6 in zone 1 performs heat exchange with the second, non-circulating fluid in coil 4 which also in the same temperature-controlled zone 1 through the air passing the coils.
In response to the arguments regarding the manifolds (3rd paragraph on page 11 of remarks), any structure in Ringquist that supplies a fluid flow to many outlets or combines a fluid flow from many inlets may consider as a manifold. Thus, the labelled manifolds in the annotated figure in the office action is a proper interpretation of the recited manifolds in the claim.
In response to the argument regarding the lack of Z, S or C type flow (1st paragraph on pages 11 of remarks) and U profile via the heating coils 4 (4th -5th paragraphs on pages 11 of remarks), the annotated figure has shown required Z, S or C type flow, and the path from second fluid inlet to second fluid outlet manifolds has a U-shape from a section of pipe 6, pipe 8, coil 4 to pipe 31 for zone 1; and from a section of pipe 8, coil 4, pipe 31 to pipe 33 for zone 2. The bypass lines and the flow type of air are not relied upon rejecting claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763   

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763